AMERICAN INDEPENDENCE FUNDS TRUST II SUPPLEMENT DATED APRIL 1, 2015 TO THE PROSPECTUS AND STATEMENT OF ADDITIONAL INFORMATION DATED MARCH 1, 2015 (AS SUPPLEMENTED THROUGH MARCH 16, 2015) LAFFER DIVIDEND GROWTH FUND (TICKER SYMBOL: LDGIX, LDGAX, LDGCX) (the “Fund”) Effective April 1, 2015, the address for the Fund and American Independence Financial Services, LLC (“American Independence”), the Fund’s Adviser and Administrator, has changed. The new address is as follows: 1345 Avenue of the Americas 2nd Floor New York, NY 10105 Reference to the Fund’s or American Independence’s former address (80 Theodore Fremd Avenue, Rye, NY 10580) in the Prospectus and Statement of Additional Information shall be replaced with the new address noted above. Fund purchase and redemption requests by mail should continue to be sent to American
